DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 02/23/2022, with respect to the objection to claim 1 have been fully considered and are persuasive. The objection to claim 1 has been withdrawn. 

Applicant’s arguments, see pg. 8-10, filed 02/23/2022, with respect to the rejection of claims 1-13 and 16-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
The Applicant argues that the formula in [0025] of Bertelsen does not read on the limitation that the colorant particles comprise a colorant and an addition polymer of a raw material monomer comprising a styrenic compound and an addition-polymerizing monomer comprising a polyalkylene oxide group, and that there is no suggestion to combine different formulas in Bertelsen. The Applicant also points out that the structural formula illustrated in paragraph [0025] of Bertelsen is incorrect in representing AKYPO RLM-100. The Examiner acknowledges this incorrect representation of the anionic surfactant, AKYPO RLM-100. 

    PNG
    media_image1.png
    168
    450
    media_image1.png
    Greyscale
As discussed in the previous Office Action (mailed 11/23/2021), Bertelsen teaches that the dispersants for either the colorant dispersion or the release agent dispersion may be a polymeric based dispersant that includes hydrophobic (e.g. styrene) and hydrophilic (e.g. acrylic acid) repeating unit functionality ([0023]). The dispersants may specifically be sourced from dispersants that amount to a styrene-acrylic based polymer which also may include acid functionality, where the acid group may be ionized to provide anionic carboxylate functionality (-COO-). Such terpolymer may have the following general structure: 
Figure 1. The structure of a suitable styrene-acrylic based polymeric dispersant for the colorant dispersion.


In the structure shown in Figure 1, the values a, b, and c may be changed to provide a weight average molecular weight (Mw) between 5,000 to 20,000. The R group in the acrylate repeating unit may include aliphatic or aromatic type functionality ([0024]). Although this example of a suitable dispersant represented by Figure 1 contains styrene, it does not contain a polyalkylene oxide group. 

    PNG
    media_image2.png
    79
    417
    media_image2.png
    Greyscale
Bertelsen teaches another suitable dispersant that includes hydrophobic and hydrophilic functionality:
Figure 2. The structure of a suitable anionic type polymeric dispersant for the colorant dispersion.

The values of n and m in Figure 2 may be adjusted to provide molecular weights (Mw) of about 250 to 5,000 ([0025]). Although this example of a suitable dispersant represented by Figure 2 contains a polyalkylene oxide group, it does not contain a styrenic compound.
However, Figure 1 and Figure 2 are only a couple of examples of suitable dispersants used in the colorant dispersion. Bertelsen teaches that other suitable dispersants include any of the dispersants disclosed and synthesized in U.S. Patent No. 6,991,884, granted to Sun et al. ([0026]). 
Sun teaches a polymeric dispersant that contains a hydrophilic component, a hydrophobic component, and a protective colloid component (Col. 7, lines 44-47). The hydrophilic component of the polymeric dispersant is an ionic monomer segment which may be selected from acrylic acid, methacrylic acid, crotonic acid, or other carboxylic acid containing monomers. The hydrophilic segment preferably provides ap polymeric backbone for the dispersant and is sensitive to environmental changes (Col. 7, lines 54-62). 
The hydrophobic component of the polymeric dispersant contains electron rich functional groups. Such functional groups exhibit strong interaction or adsorption properties with respect to particle surfaces such as colorant particles. Preferred groups that provide the electron rich functional groups include nonylphenyl, mono-, di-, and tri-styrene phenyl groups (Col. 7, lines 63-67 and Col. 8, line 1). The hydrophobic segment of the polymeric dispersant is responsible for anchoring the polymeric dispersant to the colorant particles. Electron donor/acceptor interactions via aromatic groups and hydrogen bonding are preferred for effective binding between pigment particles and the dispersant. Therefore, the preferred hydrophobic segment comprises a polymer or copolymer containing electron rich functional groups, such as aromatic groups (like styrene) (Col. 11, lines 51-60).
The protective colloid component may be a reactive surfactant, such as nonylphenoxy poly(ethyleneoxy) acrylate, and other polyalkylene oxide groups (Col. 8, lines 43-54). The reactive surfactant segment has a molecular weight preferably ranging from about 200 to about 2,000 (Col. 8, lines 56-59). Sun describes the protective colloid segment may be a macromer material, or a macromonomer (Col. 8, line 27).
An example of a suitable dispersant used in the colorant dispersion is represented by the following structure:

    PNG
    media_image3.png
    370
    270
    media_image3.png
    Greyscale
 
Figure 3. The structure of a suitable polymeric dispersant for the colorant dispersion that contains a styrenic compound and a polyalkylene oxide. Z ranges from 1 to 5 and n ranges from 1 to 30.
The structure of Figure 3 contains a tri-styrenated phenol and a polyalkylene oxide group. Sun teaches that the electron rich nature of the 2,4,6-tris(1-phenylethyl)phenyl ether methacrylate makes it an excellent hydrophobic color pigment anchor. By establishing a strong interaction with the color pigment surface, this monomer stabilizes the pigment dispersion in an aqueous/alcohol medium. The hydrophobic monomer (styrenic compound) has a molecular weight of from about 200 to about 5,000, preferably of from about 300 to about 2,000 (Col. 12, lines 8-16). Sun teaches that preferred molar ratio of the hydrophilic segment to the hydrophobic segment and protective colloid segment ranges from 13:2:2 to 5:10:1 (Col. 11, lines 47-50). Therefore, a dispersant where the amount of the styrenic component (the hydrophobic segment) is at least 30% by mass overlaps with this range. Bertelsen also teaches Figure 3 in paragraph [0038].
Accordingly, Bertelsen teaches suitable dispersants, through the incorporation of the teachings of Sun, that read on the claims as currently amended. Therefore, the rejection of the claims under 35 U.S.C. 103 as previously presented in the last Office Action, is reformed with the teachings from the discussion above.

Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4, 6-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 2010/0055595 A1), in view of Bertelsen et al. (US 2009/0029282 A1), and further in view of Sun et al. (US 6,991,884).

Shirai teaches a method for producing a toner for electrophotography that involves subjecting an aqueous dispersion containing a crystalline polyester resin and an aqueous dispersion containing a non-crystalline (amorphous) polyester resin to aggregating and coalescing ([0084]). Shirai further teaches the non-crystalline polyester resin is produced by polycondensing a polyhydric alcohol, specifically alkylene oxide adducts of bisphenol A, such as a polyoxypropylene adduct of 2,2-bis(4 hydroxyphenyl)propane and a polyoxyethylene adduct of 2,2-bis(4-hydroxyphenyl) propane ([0047], [0049], [0165]-[0166], see Table 2) with a carboxylic acid component ([0047]). According to the examples, the softening point of the non-crystalline polyester resin ranges from 113.6 ºC to 115.3 ºC (see Table 2) depending on its composition. Shirai also teaches that the non-crystalline polyester resin may be constituted of a hybrid resin composed of the polyester component and a vinyl-based resin ([0057]). Examples of the raw monomers for the vinyl-based resin component include styrene compounds such as styrene and α-methyl styrene, esters of ethylenically monocarboxylic acids such as (meth)acrylic acid, and vinyl esters such as vinyl acetate ([0059]). The crystalline polyester resin is produced by polycondensing an α,ω-linear alkanediol, such as 1,6-hexanediol ([0021]-[0023], [0161], see Table 1) with a carboxylic acid component ([0018]). According to the examples, the softening point of the crystalline polyester resin ranges from 56.5 ºC to 119.3 ºC (see Table 1) depending on its composition. The weight ratio of the crystalline polyester resin to the non-crystalline polyester resin (crystalline polyester/non-crystalline polyester) is from 5/95 to 5/50 ([0076]). 
Shirai teaches the carboxylic acid component of the non-crystalline polyester resins comprise different combinations of terephthalic acid, dodecenylsuccinic anhydride, fumaric acid, and trimellitic anhydride (see Table 2) none of which are tribasic or higher polycarboxylic acids. However, Shirai teaches that the same polycarboxylic acid compounds used in the crystalline polyester may also be used in the non-crystalline polyester resin ([0054]). In the production of crystalline polyester resin C, the carboxylic acid component was comprised of 4631 grams (90 mol%) of terephthalic acid, a dibasic polycarboxylic acid, and 595 grams (10 mol%) of trimellitic acid, a tribasic polycarboxylic acid (see Table 1). Therefore, it would have been obvious to someone of ordinary skill in the art to have used a tribasic or higher polycarboxylic acid in the carboxylic acid component of the non-crystalline polyester resin.
Shirai further teaches that a colorant dispersion is contained within the toner ([0194]). The colorant is dispersed with a homogenizer ([0118], [0171]) in a dispersing medium, such as water, to prepare dispersions, and then mixed with the aqueous dispersion of the resin particles, which were obtained by mixing and aggregating the aqueous dispersions containing the crystalline polyester and the aqueous dispersion containing the non-crystalline polyester dispersion ([0107], [0111], [0117]). Specific examples of the colorant include pigments such as Carbon Black, Phthalocyanine Blue, Benzidine Yellow, and Pyrazolone Red ([0080]). The colorant particles contained in the colorant dispersion have a volume median particle diameter of 120 nm, or 0.12 µm ([0171]). 
Shirai does not teach that the colorant dispersion contains a resin and therefore the limitation that the colorant dispersion contains an addition polymer of a raw material monomer containing an addition-polymerizing monomer having an aromatic group is not met. However, Bertelsen teaches a method of producing a toner via emulsion aggregation by forming a polyester dispersion and a pigment dispersion (Abstract). The pigment dispersion is formed in the presence of a dispersant wherein the dispersant contains a hydrophilic component and a hydrophobic component (Claim 1). The hydrophilic component portion may be acrylic acid and the hydrophobic portion may be styrene ([0023]). Examples of the polymeric pigment dispersants include JONCRYL 768 and JONCRYL HPD 671, which have weight average molecular weights from 5,000 to 20,000. The polymer dispersant has a general structure that can be adjusted to have different chain lengths in the interest of optimizing the glass transition temperature (Tg). When the Tg of the polymeric dispersant is from 40 ºC to 80 ºC, then it may allow for the use of relatively lower temperature fusers in an electrophotographic printer ([0024]). The dispersants that amount to a styrene/acrylic based polymer may be ionized at the acid groups to provide anionic carboxylate functionality (--COO-). The weight percent of the free acid in the dispersant is from about 20% to about 50% ([0024]).
Bertelsen further teaches that the pigment dispersion is obtained by mixing the monomers of the styrene/acrylic polymeric dispersant with isopropyl alcohol. After polymerizing, the dispersant is mixed with deionized water and KOH is added to the solution to adjust its pH ([0040]). The polymeric dispersant dispersion is then combined with a PR122 magenta pigment to produce a dispersion of the pigment particles, which have a particle size of 200 nm ([0041]). The ratio of the weight percent of pigment to the weight percent of dispersant is from 1:1 to 8:1 and the pigment has a particle size from 50 to 800 nm ([0008]). In the production of the first toner, 100 grams of the polyester dispersion and 10 grams of the pigment dispersion were used. In other words, the ratio of the pigment dispersion particles to the polyester dispersion particles is 10 parts by mass relative to 100 parts by mass of the polyester dispersion particles ([0044]).
Bertelsen further teaches that other suitable dispersants include any of the dispersants disclosed and synthesized in U.S. Patent No. 6,991,884, granted to Sun et al. ([0026]). 
Sun teaches a polymeric dispersant that contains a hydrophilic component, a hydrophobic component, and a protective colloid component (Col. 7, lines 44-47). The hydrophilic component of the polymeric dispersant is an ionic monomer segment which may be selected from acrylic acid, methacrylic acid, crotonic acid, or other carboxylic acid containing monomers. The hydrophilic segment preferably provides ap polymeric backbone for the dispersant and is sensitive to environmental changes (Col. 7, lines 54-62). 
The hydrophobic component of the polymeric dispersant contains electron rich functional groups. Such functional groups exhibit strong interaction or adsorption properties with respect to particle surfaces such as colorant particles. Preferred groups that provide the electron rich functional groups include nonylphenyl, mono-, di-, and tri-styrene phenyl groups (Col. 7, lines 63-67 and Col. 8, line 1). The hydrophobic segment of the polymeric dispersant is responsible for anchoring the polymeric dispersant to the colorant particles. Electron donor/acceptor interactions via aromatic groups and hydrogen bonding are preferred for effective binding between pigment particles and the dispersant. Therefore, the preferred hydrophobic segment comprises a polymer or copolymer containing electron rich functional groups, such as aromatic groups (like styrene) (Col. 11, lines 51-60).
The protective colloid component may be a reactive surfactant, such as nonylphenoxy poly(ethyleneoxy) acrylate, and other polyalkylene oxide groups (Col. 8, lines 43-54). The reactive surfactant segment has a molecular weight preferably ranging from about 200 to about 2,000 (Col. 8, lines 56-59). Sun describes the protective colloid segment may be a macromer material, or a macromonomer (Col. 8, line 27).
An example of a suitable dispersant used in the colorant dispersion is represented by the following structure:

    PNG
    media_image3.png
    370
    270
    media_image3.png
    Greyscale
 
Figure 3. The structure of a suitable polymeric dispersant for the colorant dispersion that contains a styrenic compound and a polyalkylene oxide. Z ranges from 1 to 5 and n ranges from 1 to 30.

The structure of Figure 3 contains a tri-styrenated phenol and a polyalkylene oxide group. Sun teaches that the electron rich nature of the 2,4,6-tris(1-phenylethyl)phenyl ether methacrylate makes it an excellent hydrophobic color pigment anchor. By establishing a strong interaction with the color pigment surface, this monomer stabilizes the pigment dispersion in an aqueous/alcohol medium. The hydrophobic monomer (styrenic compound) has a molecular weight of from about 200 to about 5,000, preferably of from about 300 to about 2,000 (Col. 12, lines 8-16). Sun teaches that preferred molar ratio of the hydrophilic segment to the hydrophobic segment and protective colloid segment ranges from 13:2:2 to 5:10:1 (Col. 11, lines 47-50). Therefore, a dispersant where the amount of the styrenic component (the hydrophobic segment) is at least 30% by mass overlaps with this range. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the polymeric dispersant comprising a styrenic component and a polyalkylene oxide group of Bertelsen and Sun in the colorant dispersion of Shirai, since Sun teaches that hydrophobic aromatic groups, such as those with styrene functionality, enable effective binding between pigment particles and the dispersant within the colorant dispersion.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.E./Examiner, Art Unit 1737      

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/07/2022